SUPPLEMENTAL EXAMINER’S AMENDMENT
A supplemental examiner’s amendment to the examiner’s amendment mailed on 04/06/22 appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
IN THE CLAIMS
In renumbered claim 17 (corresponding to original claim 18 filed on 05/26/21 and also presented in applicant’s amendment filed on 03/30/22), on line 1, “17” has been changed to 
--16--.
In renumbered claim 18 (corresponding to original claim 19 filed on 05/26/21 and also presented in applicant’s amendment filed on 03/30/22), on line 1, “17” has been changed to 
--16--.
In renumbered claim 19 (corresponding to original claim 20 filed on 05/26/21 and also presented in applicant’s amendment filed on 03/30/22), on line 1, “17” has been changed to 
--16--.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B WELLS whose telephone number is (571)272-1757. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN DONOVAN can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH B WELLS/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        April 26, 2022